      Case 3:19-cv-03418-WHO Document 12-3 Filed 06/27/19 Page 1 of 5



 1   Katherine M. Dugdale, Bar No. 168014
     KDugdale@perkinscoie.com
 2   PERKINS COIE LLP
     1888 Century Park E., Suite 1700
 3   Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
 4   Facsimile: 310.788.3399

 5   Holly M. Simpkins, pro hac vice
     HSimpkins@perkinscoie.com
 6   Lauren Watts Staniar, pro hac vice
     LStaniar@perkinscoie.com
 7   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 8   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 9   Facsimile: 206.359.9000

10   Attorneys for Plaintiff
     Twitch Interactive, Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15

16   TWITCH INTERACTIVE, INC., a                   Case No. 19-cv-03418-WHO
     Delaware corporation,
17                                                 DECLARATION OF HOLLY M.
                            Plaintiff,             SIMPKINS IN SUPPORT OF PLAINTIFF
18                                                 TWITCH INTERACTIVE, INC.’S EX
             v.                                    PARTE APPLICATION FOR LEAVE TO
19                                                 SERVE THIRD PARTY SUBPOENAS
     JOHN AND JANE DOES 1–100,                     PRIOR TO A RULE 26(f) CONFERENCE
20   individuals,
                                                   [Civil L.R. 7-10]
21                          Defendant.

22

23

24

25

26

27

28
                                                  -1-             DECL. OF HOLLY M. SIMPKINS ISO
                                                                  APP. FOR EXPEDITED DISCOVERY
                                                                         CASE NO. 19-cv-03418-WHO
     LEGAL144832983.1
      Case 3:19-cv-03418-WHO Document 12-3 Filed 06/27/19 Page 2 of 5



 1           I, Holly M. Simpkins, declare as follows:

 2           1.         I am an attorney licensed to practice law before the courts of the State of

 3   Washington and am admitted pro hac vice in this matter. I am a Partner at Perkins Coie LLP, and

 4   counsel in this action for Plaintiff Twitch Interactive, Inc. (“Twitch”). I submit this declaration in

 5   support of Twitch’s Ex Parte Application for Leave to Serve Third Party Subpoenas Prior to a

 6   Rule 26(f) Conference. I have personal knowledge of the facts stated herein and, if called upon,

 7   could and would testify competently thereto under oath.

 8           2.         At my direction, the websites, chat servers, and social media platforms Defendants

 9   used to coordinate their attack on Twitch were investigated.

10           3.         Attached hereto as Exhibit A is a screenshot of the website,

11   www.artifactstreams.com, and screenshots from Discord server numbers 585980929831600138,

12   583216242131730432, and 588140586956226565 (called at times PEEPO PLANET, GO

13   AGANE, and TWITCH LEGION, INC.) that Defendants used to discuss and plan their attack.

14   The website located at www.artifactstreams.com had links to the Discord servers and a Twitter

15   account, http://twitter.com/TwitchToS.

16           4.         As of the date of the filing of this motion, Defendants appear to have stopped

17   using www.artifactstreams.com and have made the @TwitchToS Twitter account private.

18           5.         A WhoIs search on the website www.artifactstreams.com revealed what appears to

19   be falsified contact information, including the name and address associated with the domain.

20   Attached hereto as Exhibit B is a copy of the information returned from the WhoIs search.

21           6.         Attached hereto as Exhibit C is a screenshot captured at my direction showing that

22   an individual using the Discord username “Skel” moderated the Discord group

23   585980929831600138 (otherwise known as PEEPO PLANET).

24           7.         Attached hereto as Exhibit D is a screenshot of the @Twitch ToS Twitter account

25   captured at my direction on June 11, 2019.

26           8.         At my direction, IP addresses associated with Twitch accounts banned multiple

27   times during the May 2019 attack were searched using a reverse WhoIs lookup tool. That search

28   provided ISP and geolocation information for each IP address. IP addresses from that group that
                                                   -2-              DECL. OF HOLLY M. SIMPKINS ISO
                                                                           APP. FOR EXPEDITED DISCOVERY
                                                                                  CASE NO. 19-cv-03418-WHO
     LEGAL144832983.1
      Case 3:19-cv-03418-WHO Document 12-3 Filed 06/27/19 Page 3 of 5



 1   are geolocated to the United States are associated with the following ISPs: Verizon, Comcast

 2   Cable Communications LLC, Contina, Charter Communications Inc., Optimum Online, and

 3   Suddenlink Communications.
                   IP Address                ISP
 4

 5                      173.169.195.5        Charter Communications Inc

 6                      173.170.43.209       Charter Communications Inc

 7                      65.35.0.195          Charter Communications Inc

 8                      70.114.155.143       Charter Communications Inc
 9                      70.117.28.94         Charter Communications Inc
10
                        24.5.142.22          Comcast Cable Communications LLC
11
                        73.169.237.198       Comcast Cable Communications LLC
12
                        73.224.10.27         Comcast Cable Communications LLC
13
                        73.228.2.61          Comcast Cable Communications LLC
14
                        73.26.187.185        Comcast Cable Communications LLC
15
                        73.26.237.67         Comcast Cable Communications LLC
16

17                      73.65.112.131        Comcast Cable Communications LLC

18                      73.8.232.156         Comcast Cable Communications LLC

19                      98.195.21.158        Comcast Cable Communications LLC
20                      104.128.136.114      Contina
21                      104.128.136.115      Contina
22
                        108.51.234.121       MCI Communications Services Inc.
23                                           d/b/a Verizon Business

24                      71.125.69.18         MCI Communications Services Inc.
                                             d/b/a Verizon Business
25
                        71.125.92.153        MCI Communications Services Inc.
26                                           d/b/a Verizon Business
27

28
                                                    -3-             DECL. OF HOLLY M. SIMPKINS ISO
                                                                    APP. FOR EXPEDITED DISCOVERY
                                                                           CASE NO. 19-cv-03418-WHO
     LEGAL144832983.1
      Case 3:19-cv-03418-WHO Document 12-3 Filed 06/27/19 Page 4 of 5



 1                        IP Address             ISP
 2                        71.187.4.167           MCI Communications Services Inc.
                                                 d/b/a Verizon Business
 3

 4                        71.187.4.45            MCI Communications Services Inc.
                                                 d/b/a Verizon Business
 5
                          173.216.156.254        Suddenlink Communications
 6
                          69.113.226.244         Optimum Online
 7

 8           9.         Twitch identified several IP addresses associated with the May 2019 attack that
 9   were associated with a Canadian cloud computing and remote server company named OVH
10   Hosting, Inc., including the following:
11                           IP Address                    ISP
                             54.39.209.36                  OVH SAS
12

13                           54.39.209.41                  OVH SAS

14                           54.39.209.42                  OVH SAS

15                           54.39.209.44                  OVH SAS
16                           54.39.209.46                  OVH SAS
17                           54.39.24.32                   OVH SAS
18
                             54.39.24.35                   OVH SAS
19
                             54.39.24.40                   OVH SAS
20
                             54.39.24.42                   OVH SAS
21
                             66.70.167.115                 OVH SAS
22
                             66.70.167.116                 OVH SAS
23

24                           66.70.167.123                 OVH SAS

25
             10.        Attached hereto as Exhibit E is a screenshot of the OVH Hosting, Inc. website
26
     showing that it has server locations in the United States.
27

28
                                                        -4-              DECL. OF HOLLY M. SIMPKINS ISO
                                                                         APP. FOR EXPEDITED DISCOVERY
                                                                                CASE NO. 19-cv-03418-WHO
     LEGAL144832983.1
      Case 3:19-cv-03418-WHO Document 12-3 Filed 06/27/19 Page 5 of 5



 1           11.        At my direction, a cease and desist letter, copy of the Complaint, and a waiver of

 2   service form, among other documents, were sent to the following email addresses:

 3   ganggangchef@gmail.com, skelthade@gmail.com and jfernandes423@hotmail.com on June 17,

 4   2019. Those emails and attachments are attached hereto as Exhibits F, G, and H.

 5           12.        Attached hereto as Exhibit I is a copy of the Twitch Terms of Service, which was

 6   captured at my direction on June 19, 2019.

 7           13.        Attached hereto as Exhibits J–M are representative samples of the substantive

 8   components of subpoenas Twitch seeks to serve to Defendants’ social media providers, ISPs, and

 9   email providers.

10

11   I declare under penalty of perjury under the laws of the United States that the foregoing is true

12   and correct.

13

14   Executed at Seattle, Washington this 27th day of June, 2019.

15

16
                                                               /s/ Holly M. Simpkins
17                                                             Holly M. Simpkins
18

19

20

21

22

23

24

25

26

27

28
                                                         -5-              DECL. OF HOLLY M. SIMPKINS ISO
                                                                          APP. FOR EXPEDITED DISCOVERY
                                                                                 CASE NO. 19-cv-03418-WHO
     LEGAL144832983.1
